
	

114 HR 3741 IH: Commission to Verify Iranian Nuclear Compliance Act
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3741
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Mr. Connolly (for himself, Mr. Langevin, Mr. Israel, Mr. Foster, Mr. Meeks, Mr. Bera, Mr. Kildee, Mr. Cicilline, Miss Rice of New York, Mr. Delaney, and Mr. Hanna) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To establish the Commission to Verify Iranian Nuclear Compliance.
	
	
 1.Short titleThis Act may be cited as the Commission to Verify Iranian Nuclear Compliance Act. 2.Commission to Verify Iranian Nuclear Compliance (a)EstablishmentThere is established in the legislative branch the Commission to Verify Iranian Nuclear Compliance (hereafter in this Act referred to as the Commission).
 (b)Functions and dutiesThe Commission shall— (1)continually verify that the Islamic Republic of Iran is complying with its obligations and commitments under the agreement;
 (2)continually assess the adequacy of the safeguards and other control mechanisms and other assurances contained in the agreement with respect to Iran’s nuclear program to ensure Iran’s activities permitted thereunder are not being used to further any nuclear-related military or nuclear explosive purpose, including for any research on or development of any nuclear explosive device or any other nuclear-related military purpose;
 (3)continually assess the capacity and capability of the International Atomic Energy Agency (IAEA) to effectively implement the verification regime required by or related to the agreement, including whether the IAEA has sufficient access to investigate suspicious sites or allegations of covert nuclear-related activities and whether it has the required funding, manpower, and authority to administer the verification regime required by or related to the agreement; and
 (4)submit to Congress the reports required by section 5. 3.Membership (a)Selection and membershipThe Commission shall be composed of 20 members as follows:
 (1)Four Members of the House of Representatives appointed by the Speaker of the House of Representatives. Two Members shall be selected from the majority party and two Members shall be selected, after consultation with the minority leader of the House, from the minority party.
 (2)Four Members of the Senate appointed by the President of the Senate. Two Members shall be selected, after consultation with the majority leader, from the majority party, and two Members shall be selected, after consultation with the minority leader, from the minority party.
 (3)Two Members of the House of Representatives appointed by the chairman of the Committee on Foreign Affairs of the House of Representatives.
 (4)Two Members of the House of Representatives appointed by the ranking minority member of the Committee on Foreign Affairs of the House of Representatives.
 (5)Two Members of the Senate appointed by the chairman of the Committee on Foreign Relations of the Senate.
 (6)Two Members of the Senate appointed by the ranking minority member of the Committee on Foreign Relations of the Senate.
 (7)One member of the Department of State appointed by the President of the United States. (8)One member of the Department of Defense appointed by the President of the United States.
 (9)One member of the Department of Energy appointed by the President of the United States. (10)One member of the Department of the Treasury appointed by the President of the United States.
				(b)Chairperson and Co-Chairperson
 (1)In generalThere shall be a Chairperson and Co-chairperson of the Commission. (2)Designation of ChairpersonAt the beginning of each odd-numbered Congress, the President of the Senate, on the recommendation of the majority leader, shall designate one of the Senate members as Chairperson of the Commission. At the beginning of each even numbered Congress, the Speaker of the House of Representatives shall designate one of the House members as Chairperson of the Commission.
 (3)Designation of Co-chairpersonAt the beginning of each odd-numbered Congress, the President of the Senate, on the recommendation of the minority leader, shall designate one of the Senate members as Co-chairperson of the Commission. At the beginning of each even numbered Congress, the Speaker of the House of Representatives, on the recommendation of the minority leader, shall designate one of the House members as Co-chairperson of the Commission.
 (c)Prohibition on compensationMembers of the Commission may not receive additional pay, allowances, or benefits by reason of their service on the Commission.
			4.Testimony of witnesses, production of evidence; issuance of subpoena; administration of oaths
 (a)Testimony of witnesses and production of evidenceIn carrying out this Act, the Commission may require, by subpoena or otherwise, the attendance and testimony of such witnesses and the production of such books, records, correspondence, memorandums, papers, and documents as it deems necessary.
 (b)SubpoenasSubpoenas shall be issued jointly by the Chairperson and Co-chairperson of the Commission, and may be served by any person designated by the Chairperson and Co-chairperson.
 (c)Administration of oathsThe Chairperson of the Commission, or any member designated by the Chairperson, may administer oaths to any witness.
			5.Commission reports
 (a)Report on matters covered by this ActThe Commission shall submit to Congress a report with respect to the matters covered by this Act not later than 180 days after the date of the enactment of this Act and on an annual basis thereafter. The Commission shall provide information relating to the agreement to Members of the House and Senate as requested.
 (b)Report on expendituresFor each fiscal year for which an appropriation is made the Commission shall submit to Congress a report on its expenditures under such appropriation.
 (c)Justification of budgetThe Commission shall prepare and submit to Congress a justification of the annual budget of the Commission at the time of submission of the annual budget of the President to Congress pursuant to section 1105(a) of title 31, United States Code.
			6.Staff of commission
			(a)Staff
 (1)Staff directorThe Commission shall have a staff director, who shall be appointed jointly by the Chairperson and Co-chairperson of the Commission and whose pay shall be fixed jointly by the Chairperson and Co-chairperson of the Commission.
 (2)Other staffThe Chairperson of the Commission shall appoint and fix the pay of other personnel of the Commission, subject to the approval of at least 2 of the following members of the Commission:
 (A)The Co-chairperson of the Commission. (B)For purposes of each even numbered Congress, a Senate member of the Commission designated by the President of the Senate, on the recommendation of the majority leader. For purposes of each odd-numbered Congress, a House member of the Commission designated by the Speaker of the House of Representatives.
 (C)For purposes of each even numbered Congress, a Senate member of the Commission designated by the President of the Senate, on the recommendation of the minority leader. For purposes of each odd numbered Congress, a House member of the Commission designated by the Speaker of the House of Representatives, on the recommendation of the minority leader.
 (b)Treatment of employees as House employeesFor purposes of pay and other employment benefits, rights, and privileges, and for all other purposes, including the applicability of the Rules of the House of Representatives and the Congressional Accountability Act of 1995, each employee of the Commission shall be considered an employee of the House of Representatives. For purposes of the Congressional Accountability Act of 1995, the Commission shall be considered an employing office with respect to its employees.
 (c)DetaileesAny Federal Government employee may be detailed to the Commission without reimbursement from the Commission, and such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption.
 (d)Consultant servicesThe Commission is authorized to procure the services of experts and consultants in accordance with section 3109 of title 5, United States Code, but at rates not to exceed the daily rate paid a person occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (e)Security clearancesAll members of the Commission shall hold appropriate security clearances by reason of their participation on the Commission.
 (f)Foreign travelForeign travel for official purposes by members and staff of the Commission may be authorized by either the Chairperson or Co-chairperson of the Commission.
			7.Authorization of appropriations
 There are authorized to be appropriated to the Commission for each fiscal year such sums as may be necessary to carry out this Act.
 8.Agreement definedIn this Act, the term agreement means an agreement related to the nuclear program of Iran that includes the United States, commits the United States to take action, or pursuant to which the United States commits or otherwise agrees to take action, regardless of the form it takes, whether a political commitment or otherwise, and regardless of whether it is legally binding or not, including any joint comprehensive plan of action entered into or made between Iran and any other parties, and any additional materials related thereto, including annexes, appendices, codicils, side agreements, implementing materials, documents, and guidance, technical or other understandings, and any related agreements, whether entered into or implemented prior to the agreement or to be entered into or implemented in the future.
		
